         Case 19-30728 Document 13-1 Filed in TXSB on 03/08/19 Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                              §   CASE NO. 19-30728--7
                                                    §
CHARLES RANDALL TUCKER,                             §
   Debtor                                           §   CHAPTER 7
                                                    §
LAKEVIEW LOAN SERVICING,                            §
LLC,                                                §
    Movant                                          §   HEARING DATE: 04/08/2019
                                                    §
v.                                                  §   TIME: 01:30 PM
                                                    §
CHARLES RANDALL TUCKER;                             §
and RANDY W. WILLIAMS,                              §
Trustee                                             §
     Respondents                                    §   JUDGE EDUARDO V. RODRIGUEZ

     ORDER GRANTING RELIEF FROM AUTOMATIC STAY AFTER HEARING
                     (This Order Resolves Docket # )


           LAKEVIEW LOAN SERVICING, LLC ("Movant") filed a motion for relief from the
automatic stay against

     4812 LORCA LANE
     LEAGUE CITY, TX 77573

     LOT SEVENTEEN (17), IN BLOCK ONE (1), OF FINAL PLAT MAR BELLA, SECTION
     16-A, A SUBDIVISION IN GALVESTON COUNTY, TEXAS, ACCORDING TO THE
     MAP OR PLAT THEREOF RECORDED IN PLAT RECORD 2014A, MAP NUMBERS
     122 AND 123 OF THE MAP RECORDS OF GALVESTON COUNTY, TEXAS.

(the “Property”). Movant represented to the Court that it had served the motion in accordance
with all applicable rules and provided notice of the hearing.

         ____________             Although a response opposing the motion was filed, the respondent
                                  did not appear at the hearing. Therefore, the response is overruled
                                  for want of prosecution and the motion is granted.

         ____________             The debtor filed a response that the debtor was not opposed to the
                                  requested relief and no other party opposed the requested relief.

         ____________             The debtor filed a response that the debtor was unable to admit or
                                  deny the allegations, the debtor failed to appear at the hearing, and
 SO2112-07/OGR Form O-100/Southern/HOUSTON/00000008185472                                     Page 1 of 2
        Case 19-30728 Document 13-1 Filed in TXSB on 03/08/19 Page 2 of 2



                                  no other party opposed the requested relief.

        ____________              After hearing, and for the reasons stated on the record, relief from
                                  the stay is granted.

        ____________              No timely response was filed. Accordingly, the motion is granted
                                  by default.

        ____________              As shown by Debtor(s)’ counsel signature below, Debtor(s) have
                                  agreed to the requested relief.

         Accordingly, it is ordered that Movant is granted relief from the automatic stay to pursue
its state law remedies against the Property, including foreclosure, repossession and/or eviction.

        Additional rulings:


        ____________              Movant is awarded         attorneys   fees     in   the   amount     of
                                  $____________.

        ____________              The stay imposed by Bankruptcy Rule 4001(a)(3) does not apply
                                  for the reasons stated on the record.




 SO2112-07/OGR Form O-100/Southern/HOUSTON/00000008185472                                     Page 2 of 2
